 Case 3:18-cv-00428-DMS-MDD Document 481 Filed 10/10/19 PageID.8876 Page 1 of 3




 1 JOSEPH H. HUNT                             Lee Gelernt*
   Assistant Attorney General                 Judy Rabinovitz*
 2 SCOTT G. STEWART                           Anand Balakrishnan*
   Deputy Assistant Attorney General          AMERICAN CIVIL LIBERTIES
 3 WILLIAM C. PEACHEY                         UNION FOUNDATION
   Director                                   125 Broad St., 18th Floor
 4 Office of Immigration Litigation           New York, NY 10004
   U.S. Department of Justice                 T: (212) 549-2660
 5 WILLIAM C. SILVIS                          F: (212) 549-2654
   Assistant Director                         lgelernt@aclu.org
 6 Office of Immigration Litigation           jrabinovitz@aclu.org
   SARAH B. FABIAN                            abalakrishnan@aclu.org
 7 Senior Litigation Counsel
   NICOLE N. MURLEY                           Bardis Vakili (SBN 247783)
 8 Senior Litigation Counsel                  ACLU FOUNDATION OF SAN DIEGO
   Office of Immigration Litigation           & IMPERIAL COUNTIES
 9 U.S. Department of Justice                 P.O. Box 87131
   Box 868, Ben Franklin Station              San Diego, CA 92138-7131
10 Washington, DC 20044                       T: (619) 398-4485
   Telephone: (202) 616-0473                  F: (619) 232-0036
11 Fax: (202) 616-8962                        bvakili@aclusandiego.org
12 ADAM L. BRAVERMAN                          Stephen B. Kang (SBN 292280)
   United States Attorney                     Spencer E. Amdur (SBN 320069)
13 SAMUEL W. BETTWY                           AMERICAN CIVIL LIBERTIES
   Assistant U.S. Attorney                    UNION FOUNDATION
14 California Bar No. 94918                   39 Drumm Street
   Office of the U.S. Attorney                San Francisco, CA 94111
15 880 Front Street, Room 6293                T: (415) 343-1198
   San Diego, CA 92101-8893                   F: (415) 395-0950
16 619-546-7125                               skang@aclu.org
   619-546-7751 (fax)                         samdur@aclu.org
17
18 Attorneys for Federal Respondents-         Attorneys for Petitioners-Plaintiffs
   Defendants                                 *Admitted Pro Hac Vice
19
20
21
22
23
24
25
26
27
28
  Case 3:18-cv-00428-DMS-MDD Document 481 Filed 10/10/19 PageID.8877 Page 2 of 3




 1                               UNITED STATES DISTRICT COURT
 2                             SOUTHERN DISTRICT OF CALIFORNIA
 3   MS. L, et al.,                                    Case No. 3:18-cv-0428-DMS-MDD
 4                    Petitioners-Plaintiffs,          JOINT MOTION FOR AN
                                                       EXTENSION OF TIME FOR
 5         vs.                                         DEFENDANTS TO ANSWER OR
                                                       OTHERWISE RESPOND TO
 6   U.S. IMMIGRATION AND CUSTOMS                      PLAINTIFFS’ THIRD AMENDED
     ENFORCEMENT, et al.,                              COMPLAINT
 7
                      Respondents-Defendants.
 8
 9
10         Respondents-Defendants, U.S. Immigration and Customs Enforcement, et al., have
11 met and conferred with Petitioners-Plaintiffs, Ms. L., et al. The parties agree and stipulate,
12 in the interests of proceeding with this litigation in the most orderly and efficient manner
13 possible, to extend the time period for Respondent-Defendants to answer Petitioner-
14 Plaintiffs third amended complaint. Accordingly, the parties hereby stipulate that
15 Respondent-Defendants’ answer to the third amended complaint shall be due Tuesday,
16 December 10, 2019.
17         A proposed order accompanies the joint stipulation.
18
19 DATED: October 10, 2019                      Respectfully submitted,
                                                JOSEPH H. HUNT
20         `                                    Assistant Attorney Genera
21                                              SCOTT G. STEWART
                                                Deputy Assistant Attorney General
22
                                                WILLIAM C. PEACHEY
23                                              Director
24                                              WILLIAM C. SILVIS
                                                Assistant Director
25
26                                              /s/ Nicole N. Murley
                                                NICOLE N. MURLEY
27                                              Senior Litigation Counsel
                                                SARAH B. FABIAN
28                                              Senior Litigation Counsel
                                                Office of Immigration Litigation
 Case 3:18-cv-00428-DMS-MDD Document 481 Filed 10/10/19 PageID.8878 Page 3 of 3




1                                    Civil Division
                                     U.S. Department of Justice
2                                    P.O. Box 868, Ben Franklin Station
                                     Washington, DC 20044
3                                    (202) 616-0473 (phone)
                                     (202) 305-7000 (facsimile)
4                                    Email: Nicole.Murley@usdoj.gov
5                                    ADAM L. BRAVERMAN
                                     United States Attorney
6                                    SAMUEL W. BETTWY
                                     Assistant U.S. Attorney
7
                                     Attorneys for Respondents-Defendants
8
                                     /s/ Lee Gelernt
9                                    Lee Gelernt*
                                     Judy Rabinovitz*
10                                   Anand Balakrishnan*
                                     AMERICAN CIVIL LIBERTIES UNION
11                                   FOUNDATION
                                     125 Broad St., 18th Floor
12                                   New York, NY 10004
                                     T: (212) 549-2660
13                                   F: (212) 549-2654
                                     lgelernt@aclu.org
14                                   jrabinovitz@aclu.org
                                     abalakrishnan@aclu.org
15
                                     Bardis Vakili (SBN 247783)
16                                   ACLU FOUNDATION OF SAN DIEGO &
                                     IMPERIAL COUNTIES
17                                   P.O. Box 87131
                                     San Diego, CA 92138-7131
18                                   T: (619) 398-4485
                                     F: (619) 232-0036
19                                   bvakili@aclusandiego.org
20                                   Stephen B. Kang (SBN 292280)
                                     Spencer E. Amdur (SBN 320069)
21                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
22                                   39 Drumm Street
                                     San Francisco, CA 94111
23                                   T: (415) 343-1198
                                     F: (415) 395-0950
24                                   skang@aclu.org
                                     samdur@aclu.org
25
                                     Attorneys for Petitioners-Plaintiffs
26                                   *Admitted Pro Hac Vice
27
28
                                       2
